DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on June 27, 2022.
Claim 9 has been amended and is hereby entered.
Claim 12 has been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected weaving comb, there being no allowable generic or linking claim. Election was made without traverse in the reply filed March 17, 2020.
The previous indicated allowability of claims 2 and 6 is withdrawn in view of the newly discovered rejection under 35 U.S.C. 112(b). The rejection of claims is shown below.
Claims 1 – 9 are currently pending and have been examined. 

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites the typographical error “extension plain.” Examiner recommends to changing to “extension plane.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 has been amended to recite that the belt comprises “at least three different sections of the belt, wherein a length of a float of the warp threads in the longitudinal direction in each of the three sections is different.” Applicant has not pointed to any particular place in the specification for support for the claim amendments. Examiner has found that [0028] of the specification as filed discusses regions 12 and 13 in Fig. 3 and discloses that the length of the float in region 12 is longer than in region 13. However, this appears to only teach two different regions with different lengths of floats, not the three regions currently claimed. Therefore, the claimed amendments do not appear to have support in the specification as originally filed and appear to constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6 and  9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 6 were previously indicated as allowable. However, upon further review Examiner found that claims 2 and 6 refer to “the transport or drive belt.” This phrase lacks antecedent basis as claim 1, upon which the claims are dependent only mentions “a belt.” Examiner recommends changing the phrase in claims 2 and 6 to “the belt.”
Claim 9 recites the limitation that “the offset for the individual adjacent floats varies across the latitudinal direction of the belt such that the individually adjacent floats impinge on the support in a manner that varies in both a time and a duration.” It is unclear whether the claim is requiring that impingement actually occur and what material is impinging. If it is not requiring impingement, it is unclear how the rest of the claim limitations would occur. Furthermore, it is not clear what limitation is required by the phrase “in a manner” and what distinction is being made between the “time” of an impingement and a “duration” of an impingement. Both “time” and “duration” appear to refer to the same concept.
For examination purposes the claim is interpreted as being a feature naturally flowing from the claimed weave pattern.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutsuka (US5840636) in view of Becella (US20040121869A1).
As per claim 9, Mitsutsuka teaches:
A belt having first and second side edges parallel to the longitudinal direction comprising warp threads and weft threads crossing each other at right angles, the warp threads and weft threads being connected by a twill weave of a fabric (Column 4, Lines 3 – 6: “From Fig. 2 the basic design of a pointed twill of K 2/1 can be seen. From Fig. 3 it is evident how the monofilament weft 7 is passed around the staple fiber yarn forming the warp.” Fig. 3 shows a cross section with the weft threads crossing over warp threads that extend outwards, therefore it would naturally follow that the threads are crossing each other at a right angle. Fig. 1 shows that the twill weave is at an angle of 35.82 from the x-axis (or latitudinal direction) so it would naturally follow that the side edges of the weave (and of those in Fig. 1) are parallel to a longitudinal direction. In the Abstract, Mitsutsuka teaches that these angles are relative to the moving direction of the conveyor belt.)
Wherein a negative and/or a positive inclination of a ridge of the twill weave undergoes at least once an inversion along a width of the transport or drive belt between side edges (Fig. 1 shows a herringbone pattern in which the ridge is positively inclined on the left side and negatively inclined on the right side.)
Mitsutsuka does not teach:
At least three different sections of the belt, wherein a length of a float of the warp threads in the longitudinal direction in each of the three sections is different, along a latitudinal direction of the belt perpendicular to the longitudinal direction, and wherein at least individual adjacent floats have an offset in a direction of a central longitudinal axis, wherein the offset for individual adjacent floats varies across the latitudinal direction of the belt such that the individual adjacent floats impinge on the support in a manner that varies in both a time and a duration
Becella teaches a drive belt with a fabric that has a stitched twill weave on both sides (Abstract). The belt remains flexible while ensuring high force transmission (Abstract). This is achieved by a weave with floats of various lengths so that there can be a more direct transmission of the actual force on the thread ([0010]). Specifically, Fig. 1, shown below, teaches a pattern with 1-thread float, a 2-thread float, and a 3-thread float. 
    PNG
    media_image1.png
    403
    535
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the weave pattern of Becella in the conveyor belt of Mitsutsuka, motivated by the desire to predictably produce a belt that remains flexible while ensuring high force transmission (Abstract). 
The phrases “a belt” and “moveable in a longitudinal direction in a main extension plain over a support” are interpreted as statements of intended use. As the belt of Mitsutsuka is a conveyor belt that runs over an edge (Abstract), it is capable of being used as a belt and capable of moving in a longitudinal direction in a main extension plane over a support as claimed. Statements reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.

Response to Amendments
Applicant’s amendments to the claims, filed June 27, 2022, caused the withdrawal of the rejection of claim 9 under 35 U.S.C. 103 as unpatentable over Mitsutsuka as set forth in the office action filed April 27, 2022.

Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1, 3 – 5, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Farley (US5394906). Farley teaches woven structures wherein the weft yarns follow a wavy course (Fig. 4). The claimed “wavy course” is interpreted as being within the fabric, such as shown in Fig. 1 of the instant application, and it is not interpreted as reading on the natural up and down placement of threads in a woven fabric. Farley teaches that these woven fabrics can be used for fabrication into composite structures (Abstract), which reads on the claimed support limitation. Farley does not teach that the longitudinal direction of the fabric (the claimed belt) corresponds to a direction of movement in a main extension plane of the belt over the support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 



/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        

	
	
	
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789